 


113 HR 2273 IH: Great Lakes Navigation System Sustainability Act of 2013
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2273 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mrs. Miller of Michigan (for herself, Mr. Huizenga of Michigan, Ms. Slaughter, Mr. Higgins, Mr. Benishek, and Mr. Rogers of Michigan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To implement a program establishing the Great Lakes Navigation System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Great Lakes Navigation System Sustainability Act of 2013. 
2.DefinitionsIn this Act the term— 
(1)Great Lakes and Great Lakes Navigational System means— 
(A)(i)Lake Superior; 
(ii)Lake Huron;  
(iii)Lake Michigan; 
(iv)Lake Erie; and 
(v)Lake Ontario; 
(B)all connecting waters between the lakes referred to in subparagraph (A) used for commercial and recreational navigation; 
(C)any navigation features in the lakes referred to in subparagraph (A) or waters described in subparagraph (B) that are a Federal operation or maintenance responsibility; and 
(D)areas of the Saint Lawrence River that are operated or maintained by the Government for commercial navigation. 
(2)eligible operations and maintenance has the same meaning as that term is defined in section 214 of the Water Resources Development Act of 1986 (33 U.S.C. 2241); 
(3)Secretary means the Secretary of the Army. 
3.Great Lakes Navigation System 
(a)Management of Great Lakes Navigation SystemTo sustain the most effective and efficient operation and maintenance of the Great Lakes Navigation System, the Secretary, acting through the Chief of Engineers, shall manage and allocate funding for all of the individually authorized commercial and recreational navigation projects in the Great Lakes Navigation System as components of a single, comprehensive system, recognizing the interdependence of the projects. 
(b)Cargo measurementsCargo measurements for the purpose of prioritizing annual operations and maintenance budget resources for the Great Lakes Navigation System, and for any of the component projects of the System, shall aggregate the tonnage of all components of the System.   
4.Great Lakes System Sustainability 
(a)In generalThe Secretary, acting through the Chief of Engineers, shall establish a program to fund eligible operations and maintenance projects of the Great Lakes Navigation System with the objective of maintaining such projects to their authorized depths and widths.  
(b)ConsultationThe Secretary shall consult with the Congressional delegations from States that border the Great Lakes in developing annual priorities for the apportionment of funding authorized to be appropriated pursuant to this section.  
(c)Authorization of AppropriationsFor each of fiscal years 2014 through 2023, there is authorized to be appropriated from the Harbor Maintenance Trust Fund established by section 9505 of the Internal Revenue Code $200,000,000 to fund eligible operations and maintenance of the Great Lakes Navigation System. Funds appropriated pursuant to this section may remain available until expended.  
(d)Cost Share 
(1)In generalOf the amounts made available pursuant to subsection (c), the Secretary, acting through the Chief of Engineers, shall give a higher priority to projects described in paragraph (2) than to projects described in paragraph (3). 
(2)Certain harbors providing a cost share 
(A)Not subject to harbor maintenance feeA Great Lakes Navigation System project that is not subject to the harbor maintenance fee under section 24.24 of title 19, Code of Federal Regulations (or successor regulations) and for which the non-Federal sponsor provides a cost share of 50 percent of the costs of eligible operations and maintenance expenses, is eligible for Federal operations and maintenance funds made available pursuant to subsection (c). 
(B)Subject to harbor maintenance trust fund but no cargoA Great Lakes Navigation System project that is subject to the harbor maintenance fee under section 24.24 of title 19, Code of Federal Regulations (or successor regulations), has not had commercial cargo loaded or unloaded from its harbor during the previous 2 fiscal years, and for which the non-Federal sponsor provides a cost share of 50 percent of the costs of eligible operations and maintenance expenses is eligible for Federal operations and maintenance funds made available pursuant to subsection (c). 
(3)Certain harbors with no cost shareA Great Lakes Navigation System project that otherwise meets the description in subparagraphs (A) or (B) of paragraph (2), and for which the non-Federal sponsor of the project does not provide a cost share of 50 percent of the costs of eligible operations and maintenance expenses, is eligible to receive Federal operations and maintenance funds made available pursuant to subsection (c) after projects under such subparagraphs are funded.  
 
